Citation Nr: 1131126	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from May 1983 to September 1993, including service in the Southwest Asia Theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in New York, New York.  Jurisdiction over the Veteran's claims file now lies with the St. Petersburg, Florida RO.                  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2009.  A copy of the transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In February 2009, the Board remanded this case.  As explained further below, the Board finds that the RO failed to comply with the February 2009 remand directives and, as such, the Board must again remand the case for full compliance with its order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran contends that while he was stationed in Iraq during the Persian Gulf War, he had interpersonal difficulties with his female superior officer.  Due to these conflicts, he experienced "highs" and "lows" during service.  He maintains that he currently has a psychiatric disability that is related to his period of service, specifically to the conflictual relationship with his superior officer.     

The Veteran's service treatment records are negative for any complaints or findings of a psychiatric disability, to include posttraumatic stress disorder (PTSD).  However, the records reflect that upon the Veteran's ETS (expiration of term of service) examination, dated in July 1993, in response to the question of whether the Veteran had ever had or if he currently had depression or excessive worry, the Veteran responded "yes."  In addition, the Board observes that the evidence of record includes a "buddy" statement in support of the Veteran's contention that he had problems with his superior officer during service.  In a statement from Mr. D.N., dated in June 2006, Mr. N. stated that he was the Veteran's Officer-in-Charge (OIC) and direct supervisor prior to, and after, Operation Desert Shield/Storm.  Mr. N. indicated that because the Veteran was his driver, he had daily contact with him.  According to Mr. N., the Non-Commissioned Officer In Charge (NCOIC) for his section was a Staff Sergeant (SSG) S., and there was conflict between the Veteran and SSG. S. which resulted in intense stress levels for both of them.  From the Veteran's point of view, SSG S. was incompetent and he felt that he was being harassed by SSG S.  The Veteran became depressed and he also developed a "fierce anger" towards SSG S. because he felt that he was obligated to do her job as well as his own.  The Veteran also worried that SSG S.'s incompetence would possibly result in someone (possibly himself) becoming a battlefield casualty.  The Veteran found it extremely difficult to concentrate on his duties while worrying about SSG S.  Mr. N. reported that on two occasions, he had to step between them to prevent them from physically attacking each other.  According to Mr. N., the Veteran was moody, depressed, and constantly on edge when it came to dealing with SSG S.

The first evidence of record of a diagnosis of a psychiatric disability is in February 2005.  VA Medical Center (VAMC) outpatient treatment records, dated from February 2005 to December 2006, show that in February 2005, the Veteran underwent a PTSD screen and tested positive.  [The Board notes that later, in May 2007, the Veteran underwent another PTSD screen and tested negative.]  He underwent a mental status evaluation and stated that he had feelings of rage, anger, stress, and anxiety since returning from the Persian Gulf War in 1991.  The Veteran was diagnosed with depression.  In September 2005, the Veteran presented himself with concerns of family disruption, depression, new relationship anxiety, and job stress.  According to the Veteran, he was going through a possible divorce and was involved in a new relationship.  He was also working long hours at his job.  The diagnosis was family disruption and anxiety/depressive disorder.  In June and November 2006, the Veteran alleged that he experienced a military sexual trauma (MST); specifically, he maintained that he was harassed by his female superior officer.  He also noted that he was currently in a costly divorce, was estranged from his two children, and had overwhelming financial responsibilities related to his employment.  The diagnoses were PTSD/MST, anxiety, depression, and psychosocial stressors.     

In January 2007, the Veteran underwent a VA examination.  At that time, the examiner stated that it did not appear that the Veteran suffered from a MST.  The event or events described by the Veteran as sexually traumatizing was/were having a conflictual relationship with a female superior who did not engage in sexual contact with him.  The examiner referred to the "buddy" statement from Mr. N. who stated that the Veteran had a conflictual relationship with his female staff sergeant whom the Veteran deemed to be incompetent.  Thus, the examiner noted that as best as he could tell, there really was no trauma, to include any sexual trauma, and in his opinion, the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the examiner diagnosed the Veteran with bipolar disorder.  The examiner indicated that the Veteran had been variously diagnosed with anxiety disorder, depressive disorder, and PTSD, and that when one put all that together and reviewed the Veteran's history, it did appear bipolar disorder best described the Veteran's complete symptom picture.  In addition, the Veteran reported a chronic history of severe sleep disturbance over and above what one would expect from someone suffering from anxiety or depression alone.  According to the examiner, it was quite possible that the Veteran suffered from mania during his time in the Persian Gulf, which resulted in a conflictual relationship with his female supervisor.  Manic episodes may have caused the Veteran to misperceive comments and actions by his female staff sergeant, which in turn caused him to feel uncomfortable and fearful.  However, the examiner stated that the Veteran was not formally diagnosed and did not receive formal psychiatric treatment during that time so it was impossible to determine that with certainty.  

In February 2009, the Board remanded this case.  At that time, the Board recognized that in the January 2007 VA examination report, the examiner indicated that the Veteran may have first manifested a psychiatric disorder in service, particularly bipolar disorder, which resulted in a conflictual relationship with his superior officer.  According to the Board, that examination report was insufficient to decide the claim because it did not adequately address the likelihood of attribution of a psychiatric disorder to service.  See 38 C.F.R. § 4.2.  Thus, the case was remanded so that the RO could afford the Veteran a new VA examination.  Following a review of the claims file, the examiner was requested to provide an opinion as to whether it was at least as likely as not (a 50 percent probability or greater) that any currently diagnosed psychiatric disorder(s) was/were related to the Veteran's active military service.  The examiner was also requested to comment as to the approximate date of onset of any diagnosed psychiatric disorder(s).             

Pursuant to the February 2009 remand, the Veteran underwent a VA examination in June 2009.  At that time, the examiner stated that the Veteran had a history of gambling and that he went to the casino on a weekly basis.  Following the mental status evaluation, the examiner indicated that the Veteran's profile was not consistent with bipolar disorder; rather, it was consistent with individuals diagnosed with problems of addiction.  The examiner diagnosed the Veteran with a mood disorder, not otherwise specified (NOS), and opined that the mood disorder was not caused by or a result of the Veteran's military service.  The basis for his opinion was that there was no indication in the Veteran's claims file, including service treatment records, to suggest that the Veteran had experienced any psychiatric symptoms during his service in the military or that he had received any treatment for psychiatric symptoms until early 2005.  However, the Board notes that the Veteran's July 1993 ETS examination report showed the Veteran had experienced psychiatric symptoms; he indicated that he had experienced depression or excessive worry.  In addition, the examiner did not address the "buddy" statement from Mr. N. which essentially confirms the Veteran's contention that during service, he had a conflictual relationship with his female staff sergeant.  Therefore, it is the Board's determination that the RO has not complied with the instructions from the February  2009 remand.  The Board observes that it is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary. Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 268.

In addition, in the Veteran's January 2009 Travel Board hearing, he testified that after his discharge, he received treatment at the VAMC in Temple, Texas from 1993 to 2000, including a Persian Gulf War physical examination in 1993.  In the February 2009 remand, the Board requested that the RO obtain any of the Veteran's VA medical records not currently associated with the claims file, including any records pertaining to a 1993 Gulf War examination and VA records between 1993 to 2000.  In this regard, the Board notes that the RO subsequently contacted the VAMC in Tampa, Florida for any treatment records from 1993 to 2000, and received a negative response.  However, there is no evidence showing that the RO contacted the Temple VAMC in order to obtain any outstanding records.  The Board observes that while the evidence of record includes Temple VAMC outpatient treatment records from January 2000 to March 2002, there are no records from that VA facility dated prior to January 2000.  Inasmuch as the VA is on notice of the existence of additional records, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Stegall, supra.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)





1.  Request copies of the outpatient treatment records from the Temple VAMC from 1993 to 2000, to include any Persian Gulf examination in 1993.  All records received should be associated with the claims file.

2.  The RO/AMC should arrange for a VA psychiatric examination to determine the nature, extent, and etiology of any psychiatric disorder that may be present, to include bipolar disorder and mood disorder.  The claims file and a copy of this remand must be made available and reviewed by the examiner.  The psychiatrist should consider any pertinent findings set forth in the Veteran's claims folder, to specifically include the Veteran's July 1993 ETS examination, at which time he noted that he experienced depression or excessive worry, the June 2006 "buddy" statement from Mr. N., in which he essentially confirms the Veteran's contention that during service, he had a conflictual relationship with his female staff sergeant, and the January 2007 and June 2009 VA examination reports.  

Following a review of the relevant medical evidence in the claims file, the medical history, the clinical evaluation, and any tests that are deemed necessary, the psychiatrist is asked to address the following question:

Is it at least as likely as not (50 percent or more likelihood) that any psychiatric disability that may currently be present, to specifically include bipolar disorder and mood disorder, began during service or is causally linked to any incident of service, to specifically include the Veteran's conflictual relationship with his female staff sergeant and/or the July 1993 ETS examination notation where the Veteran reported that he experienced depression or excessive worry?  

The psychiatrist is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If no link to military service is found, such finding and conclusion should be affirmatively stated and a complete rationale for any opinion expressed should be included in the examination report.

2.  After completion of the above and any other development deemed necessary, the RO/AMC should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.










The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).








_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



